Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 17, 2022

                                       No. 04-22-00038-CV

                     IN THE ESTATE OF EMILY D. PRIETO, Deceased

                   From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2008-PB7-000086L1
                          Honorable Hugo Martinez, Judge Presiding


                                          ORDER
Sitting:       Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

        Appellee’s brief was originally due by August 8, 2022, and when it was not filed, we
notified appellee’s attorney of record of the deficiency on August 18, 2022. We instructed
appellee’s attorney to file a response by August 28, 2022 with a reasonable explanation for
failing to timely file the brief. On August 26, 2022, appellee’s attorney, Ryan Solis, filed a
response, stating he did not represent appellee on appeal. Accordingly, on September 6, 2022,
we advised appellee if he wished to file a brief, he must file his brief by October 6, 2022. It later
came to our attention our September 6, 2022 order was not addressed to appellee’s last known
address, and on October 26, 2022, we notified appellee at his last known address of his past due
briefing deadline. On November 4, 2022, appellee filed an “Appearance of Counsel, Response
to Notice of Failure to Timely File Brief and First Motion for Extension of time to File Brief.”
Counsel explained appellee had been confused regarding his briefing deadline and requested a
120-day extension to file a brief. Appellant filed a response opposing the extension. After
consideration, we grant in part appellee’s request for an extension and order appellee to file his
brief by January 17, 2023.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court